Citation Nr: 0908982	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-07 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  In that rating decision, the 
RO granted service connection for PTSD, and assigned that 
disorder an initial disability rating 10 percent effective 
from August 23, 2004.  The Veteran appealed to the Board as 
to that initially assigned rating.  
   

FINDING OF FACT

The evidence establishes that the Veteran's PTSD causes no 
more than occupational and social impairment, with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  The evidence does 
not show reduced reliability and productivity; or difficulty 
in establishing and maintaining effective work and social 
relationships. 


CONCLUSION OF LAW

The schedular criteria have been met for a 30 percent 
disability rating, and no more, for PTSD.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well of what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Despite the fact that notification to the Veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board finds that the matters decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the Veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate these claims.  

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim through letters 
dated in September 2004, March 2006, and March 2007, as well 
as in the statement of the case.  These documents provided 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
 The statement of the case informed the Veteran of the 
specific rating criteria which would provide a basis for 
increased ratings regarding his service-connected disorder, 
and of the criteria required with respect to the claim for a 
total rating due to service-connected disabilities.  

The RO has provided adequate notice of how effective dates 
are assigned.  The claims were subsequently readjudicated in 
a January 2006 statement of the case.  While the appellant 
did not receive full notice prior to the initial decision, 
after pertinent notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains detailed records of 
medical treatment received for psychiatric problems, and the 
report of a VA examination relevant to the claim on appeal. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and, as warranted by law, by affording a VA 
examination as discussed below.  There is no indication that 
any additional evidence remains outstanding.

II.  Disability Rating for Depressive Disorder

A.  Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 .  If there is a question that arises as 
to which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 .

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as 
this in which the Veteran has appealed the initial rating 
assigned at the time service connection is established, in 
assigning the initial rating, the Board must consider the 
propriety of assigning one or more levels of rating-
"staged" ratings-from the initial effective date forward, 
based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

Moreover, more recently, the Court has held that even in a 
claim for an increase in the level of an already service-
connected disability, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Thus in deciding the claim below, the Board has considered 
whether different ratings may be warranted for different time 
periods based on the evidence of record.  Currently, the RO 
has assigned the Veteran's PTSD a disability rating of 10 
percent for the entire period for which service connection 
has been in effect.  The RO has assigned that rating pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 (reflecting 
service connection for PTSD).  According to 38 C.F.R. § 
4.126(a), a mental disorder shall be evaluated "based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination."  38 
C.F.R. § 4.126(a) (2008).  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under the general rating formula for evaluating disability 
due to mental disorders is found at 38 C.F.R. § 4.130.

The Veteran's PTSD, is currently rated as 10 percent 
disabling, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under the general rating formula, a 10 percent disability 
rating is warranted if there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or: symptoms are 
controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent disability rating is warranted if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

To warrant a 50 percent rating the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

Higher disability ratings of 70 and 100 percent are 
assignable if there is evidence of more severe symptoms as 
cited under 38 C.F.R. § 4.130.  

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DSM-IV.  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination.
  
The medical evidence shows a GAF score has been assigned 
during the pendency of this claim.  An examiner's 
classification of the level of psychiatric impairment, by 
words or by a score, is to be considered but is not 
determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.  A GAF score, however, is highly probative 
as it relates directly to the Veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Regarding GAF scores potentially relevant to the case here, 
the following applies:

A GAF score from 61 to 70 represents some mild symptoms, 
such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  

DSM- IV.

Lastly, the Veteran's statements and testimony describing the 
symptoms of his service-connected disorder are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.


B.  Factual Background

The claims file contains competent medical evidence in the 
form of records showing treatment by VA medical providers 
following service, between 2002 and March 2005.  The most 
prominent evidence material to the Veteran's claim is 
contained in the report of VA examination dated in October 
2004.

The subjective and objective findings contained in the 
October 2004 VA examination report show that the Veteran 
reported having only rare nightmares and he denied 
experiencing flashbacks.  He reported that his wife had told 
him he jumps in his sleep.  He had daily intrusive thoughts 
of his experience in service causing him distress.  He feels 
anxious and fearful when he hears dogs barking because they 
reminded him of the dogs used in the prison camps where he 
was a POW in Germany during World War II.  

He reported that he avoids war movies and talking about his 
experiences, and that he tries to distract himself from 
intrusive thoughts by driving to the mall or going for a 
walk.  The examiner found that the veteran did not evidence a 
pervasive, significant loss of interest in all or almost all 
activities, and the veteran denied ever feeling so since 
discharge.  The veteran did not display affective flattening.  
He denied feeling cut-off or distant from others.  He 
reported having difficulty falling and staying asleep.  He 
denied having any irritability or angry outbursts, but said 
he felt subdued and felt beaten down.  He reported feeling on 
guard frequently and that he checks his house carefully prior 
to entering after he has been away.  He reported that he 
becomes easily startled by loud sounds.

On psychological testing, test scores suggested a mild level 
of depressive symptoms; and though the test scores fell just 
below the cutoff for a diagnosis of PTSD in WW II veterans, 
the scores were indicative of mild PTSD.  Noting that the 
Veteran was currently on psychotropic medications, which he 
had taken for several years, the examiner opined that the 
Veteran's scores would have easily met criteria for PTSD in 
the absence of these medications.

On mental status examination, the examiner made the following 
findings.  The Veteran reported to the facility unaccompanied 
and several hours early for his appointment.  His dress was 
neat and appropriate, his grooming and hygiene were very 
good.  He made good eye contact.  The Veteran was alert and 
oriented in all spheres.  He was attentive and easily able to 
maintain focus throughout the interview.  His memory and 
intellect appeared intact, and the examiner estimated they 
were of at least of average capacity.  His speech was fluent 
and of normal rate and volume.  The examiner observed no 
impairments in thought process or communication.  Thought 
process was clear, coherent, and goal directed, without 
irrelevant or illogical speech.  The Veteran reported that 
his mood was "pretty good" and his affect was mildly 
anxious but responsive and well-modulated.  
 
Other findings included the following.  The examiner found no 
evidence of affective flattening or blunting.  The Veteran 
reported that he slept six to seven hours a night, and that 
it can take him longer than an hour to fall asleep.  The 
Veteran's appetite was good and he reported having a good 
energy level.  He reported that sometimes he would feel 
depressed for quite a while but that he tried to distract 
himself by going to the mall or taking a drive or walk.  He 
denied having obsessive thoughts or rituals and symptoms 
consistent with mania, panic, or generalized anxiety 
disorder.  He reported that he feels anxious, feels 
butterflies in his stomach, and can feel his heart pumping 
sometimes when he is in a crowd or has to go to an 
appointment.  He reported that this reaction lasts as long as 
he is anticipating the situation or is in the situation, and 
then it subsides when the situation has passed.  

The Veteran denied past or present suicidal ideation and 
denied any suicidal attempts or gestures.  He denied past or 
present homicidal ideation.  There was no evidence of 
impaired impulse control, and no history of violent acting 
out behaviors.  The Veteran reported he had no delusions or 
hallucinations, and the examiner elicited none.  The 
Veteran's judgment seemed good.

The report concludes with a diagnostic impression of PTSD, 
delayed onset, mild.  The examiner estimated a GAF score of 
70.  The examiner concluded with a summary that the Veteran's 
current psychiatric symptoms were indicative of mild PTSD.  
The examiner noted that the Veteran had been on psychotropic 
medications for many years, which may have helped prevent the 
usual impairments in functioning one would observe with the 
Veteran's diagnosis of PTSD.   

C.  Analysis

On the whole, the report of the October 2004 VA examination 
shows that the Veteran had mild symptoms due to his PTSD; 
including difficulties with sleeping including rare 
nightmares; daily intrusive thoughts such as when he hears 
dogs barking, which reminds him of the dogs used in the POW 
camps in service; being guarded and easily startled; and 
having anxiety with crowds or appointments.  The examiner 
indicated that the Veteran's symptoms would have been worse 
if he had not been taking psychotropic medications for many 
years; and stated that this may have helped prevent the usual 
impairments associated with his diagnosis of PTSD.  
 
Generally the VA treatment reports contain somewhat 
consistent findings to those of the October 2004 VA 
examination report.  They generally show that on screening 
for PTSD, the Veteran reported that (1) he had had nightmares 
in the past month regarding experiences that were 
frightening, horrible or upsetting; (2) he tried hard not to 
think about those experiences, avoiding situations reminding 
him of them; (3) he was constantly on guard, watchful, or 
easily startled.  These treatment records show that he also 
reported having feelings of being depressed and fearful, and 
having difficulties sleeping.  These records contain problem 
lists and assessments that include anxiety disorder.  These 
treatment records show that the Veteran was taking medication 
to treat anxiety and depression symptoms.

The Board finds that the Veteran's psychiatric symptomatology 
warrants a higher disability rating than the existing 10 
percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  While 
the evidence shows that his symptoms have been characterized 
as mild, they are not transient, and they are generally 
present and not just during periods of significant stress.  
Id.  Moreover, while he takes continuous medication for the 
symptoms, the symptoms are not shown to be completely 
controlled by that medication. 

The Board finds that the objective medical evidence most 
nearly approximates the criteria for a 30 percent disability 
rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  That 
is, the disability picture of the Veteran's PTSD is 
consistent with criteria of there being occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation).  The 
Veteran is shown to have associated symptoms of depressed 
mood, anxiety, suspiciousness, and chronic sleep impairment, 
consistent with criteria required under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 for a 30 percent disability rating.  
Thereby, the objective medical evidence most nearly 
approximates the criteria for a 30 percent disability rating.  
Id.  Affording any remaining doubt in favor of the Veteran, a 
30 percent disability rating is warranted.

The Board does not find, however, that the objective findings 
of record are sufficient to warrant a rating in excess of 30 
percent.  The Board does not find that the symptomatology 
approximates the criteria for the next higher disabilitiy 
rating of 50 percent.  Id.  That is, the objective findings 
of record do not include those meeting the criteria of being 
"with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships."  Id.  Essentially none of these are shown.

The Veteran does not have any significant set of symptoms 
approximating those ordinarily associated with the criteria 
for a 50 percent disability rating, such as the criteria 
described above.  Importantly, there is no showing of 
difficulty in establishing and maintaining effective work and 
social relationships.  The Veteran worked for 37 years as 
Chief Medical Administrative Officer until he retired in 1980 
secondary to heart disease.  There is no evidence of any 
PTSD-related problems that diminished the Veteran's 
effectiveness in his job when he was working, to any 
significant extent.  Also, there is no evidence of related 
problems adversely affecting his family life.

In sum, while a grant of 30 percent is warranted, the 
symptoms of the psychiatric disability do not come near to 
approximating the criteria for the next higher rating of 50 
percent at any time.  There is no basis for a disability 
rating in excess of 30 percent granted here, for any period 
since service connection came into effect.  The Veteran did 
not have any symptoms ordinarily associated with the criteria 
for a 50 percent or higher disability rating, such as those 
described above.  More importantly, he does not have reduced 
reliability and productivity due to cited symptoms, or 
difficulty establishing or maintaining effective 
relationships during that period.  

To the extent he may have some deficiencies in some of these 
areas, such deficiencies are contemplated in ratings lower 
than 50 percent; and the objective medical evidence most 
nearly approximate the criteria for a 30 percent disability 
rating.  See 38 C.F.R. § 4.130.  Therefore, 30 percent 
disability rating, and no higher, is warranted for the 
Veteran's PTSD for the entire period service connection has 
been in effect. 


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent disability rating for post-
traumatic stress disorder is granted.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


